Name: Decision No 1098/2008/EC of the European Parliament and of the Council of 22 October 2008 on the European Year for Combating Poverty and Social Exclusion (2010) (Text with EEA relevance)
 Type: Decision
 Subject Matter: politics and public safety;  information technology and data processing;  social affairs;  social protection;  European construction;  culture and religion;  national accounts
 Date Published: 2008-11-07

 7.11.2008 EN Official Journal of the European Union L 298/20 DECISION No 1098/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2008 on the European Year for Combating Poverty and Social Exclusion (2010) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 137(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) The fight against poverty and social exclusion is one of the key commitments of the European Union and its Member States. (2) The Amsterdam Treaty in 1997 added new provisions on the fight against social exclusion to the existing fields of activity covered by the social policy provisions of the EC Treaty, in particular Articles 136 and 137, and provided a new legal framework and basis for new policy commitments in this area. (3) The European Council meeting in Lisbon on 23 and 24 March 2000 recognised that the extent of poverty and social exclusion was unacceptable. Building a more inclusive European Union was thus considered to be an essential element in achieving the Unions 10-year strategic goal of economic growth, more and better jobs and greater social cohesion. (4) The Lisbon European Council invited Member States and the Commission to take steps to make a decisive impact on the eradication of poverty by 2010. The Lisbon European Council thus agreed to adopt an Open Method of Coordination (OMC) in this area. (5) From the outset, the OMC on Social Protection and Social Inclusion has been an important tool for supporting this political commitment and strengthening the capacity of the EU to support Member States in their drive for greater social cohesion in Europe. (6) The OMC helps to deepen mutual learning and has increased awareness of the multidimensional nature of exclusion and poverty. The OMC thus creates the conditions to produce more impact on the ground and to make the EUs attachment to social values more visible to its citizens. (7) Despite these achievements, significant parts of the population are still suffering from deprivation or limited and unequal access to services, or are excluded from society. The Joint Report on Social Protection and Social Inclusion 2008 highlights the fact that 78 million people in the European Union live at risk of poverty, 19 million of whom are children. The gender gap is approximately two percentage points. (8) In addition, wealth inequalities and severe poverty are matters of growing concern across the Union. (9) There is a need, in the interest of social and economic cohesion, for support to be provided for less-favoured regions, for areas with permanent structural disadvantages, for outermost regions, for certain islands and island Member States and for areas that have been affected by recent deindustrialisation or industrial conversion. (10) Social exclusion damages the well-being of citizens, hampering their ability to express themselves and to participate in society. This aspect should therefore be given appropriate visibility in the European Year for Combating Poverty and Social Exclusion (hereinafter, the European Year). (11) In its Resolution of 15 November 2007 on social reality stocktaking, the European Parliament stressed that the strengthening of social cohesion and the eradication of poverty and social exclusion must become a political priority for the European Union. (12) The fight against poverty and social exclusion is to be pursued both within the European Union and externally, in accordance with the UN Millennium Development Goals to which the European Union and the Member States have subscribed. (13) The problem of poverty and social exclusion has broad, complex and multidimensional forms. They relate to a large number of factors, such as income and living standards, the need for educational and decent work opportunities, effective social protection systems, housing, access to good quality health and other services, as well as active citizenship. Stakeholders across all relevant policy areas should therefore be involved. (14) Consequently, the prevention of and the fight against poverty require multidimensional policies at national, regional and local level which ensure a balance between economic and social policies and targeted strategies for groups or persons in particularly vulnerable situations. The European Year may help to stimulate such multidimensional policies as well as the further development of relevant indicators. (15) The Social Agenda 2005-10, which complements and supports the Lisbon Strategy, has a key role in promoting the social dimension of economic growth and the active participation of citizens in society and in the labour market. One of the priorities of the Social Agenda is the promotion of equal opportunities for all as a vector for social and intergenerational solidarity and the creation of a poverty-free and more inclusive society. (16) In their National Action Plans on Social Inclusion, several Member States highlight the high poverty and/or exclusion risk faced by particular groups, including children, early school-leavers, single parents, large families, families with a single income, young people, in particular young women, older people, migrants and ethnic minorities, people with disabilities and their carers, the homeless, the unemployed, in particular the long-term unemployed, prisoners, women and children who are victims of violence, and severe substance abusers. National policies and supporting measures targeted at the most vulnerable groups could play an important role in fighting against poverty and social exclusion. (17) Decent employment can significantly reduce the poverty risk for the individual. However employment in itself is not always a sufficient condition to lift people out of poverty, and the at-risk-of-poverty rate is still relatively high even for those in work. In-work poverty is linked to low pay, the gender pay gap, low skills, limited professional training opportunities, the need to combine a job with a family, precarious employment and working conditions, and also to difficult household conditions. Quality employment and social and economic support are thus essential for lifting individuals out of poverty. (18) The lack of basic competences and qualifications adapted to the changing needs of the labour market is also a major barrier to inclusion in society. There is a growing danger of new cleavages in society emerging between those who have access to lifelong learning to enhance their employability and adaptability, and to facilitate their personal development and active citizenship, and those who remain excluded and face various forms of discrimination. Those without adequate skills find it more difficult to enter the labour market and find a quality job, are more likely to spend long periods out of work and, if they do work, are more likely to find themselves in low-paid jobs. (19) The availability of and the ability to use information and communication technology (ICT) is increasingly becoming a prerequisite for inclusion. A ministerial declaration approved on 11 June 2006 in Riga calls for an information society for all. (20) Key to the successful impact of Community action to fight poverty and social exclusion is the extent to which it enjoys broad popular and political support. Moreover, the effective implementation of EU legislation on equal opportunities and non-discrimination also supports the aims of the European Year. The European Year should, therefore, act as a catalyst for raising awareness, for building momentum and for exchanging best practices between the Member States, local and regional authorities and international organisations involved in the fight against poverty. It should help to focus political attention and mobilise everyone concerned in order to drive forward and strengthen the OMC on Social Protection and Social Inclusion as well as to promote further actions and initiatives at Community and national level in that field, in association with the people affected by poverty and their representatives. (21) The European Year should boost active inclusion policies as a means of preventing poverty and social exclusion and should help to promote best practices in this field within the OMC. (22) The varying levels of progress made at national level and the differing national socioeconomic and cultural contexts and sensitivities call for a considerable part of the activities of the European Year to be decentralised at national level, through a system of indirect centralised management in accordance with the procedures laid down in Article 54(2)(c) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4) and in Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down the detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5). (23) However, the definition of policy priorities at national level should be monitored by the Commission with a view to guaranteeing consistency with the strategic objectives agreed for the European Year and ultimately with the Common Objectives established for the OMC. (24) Effective coordination of all partners contributing at Community, national, regional and local level is a fundamental prerequisite for ensuring the effectiveness of the European Year. Local and regional partners have a particular role to play in promoting the interests of people living in poverty or social exclusion. (25) Participation in the European Year should be open to the Member States, the European Free Trade Association (EFTA) States that are parties to the European Economic Area (EEA) Agreement, in accordance with the provisions of that Agreement, to the candidate countries benefiting from a pre-accession strategy and countries from the Western Balkans, in line with the conditions laid down in their respective agreements, and to the countries covered by the European Neighbourhood Policy (ENP), in accordance with the provisions of the May 2004 Strategy Paper and the Country Action Plans. (26) The European Year can help to improve the coordination between existing programmes and initiatives for fighting against poverty and social exclusion at Community level, including the OMC on Social Protection and Social Inclusion. (27) Consistency and complementarity with other Community action should be ensured, in particular with the PROGRESS programme, the Structural Funds and the European Agricultural Fund for Rural Development (EAFRD), action to combat discrimination and to promote gender equality and fundamental rights, and action in the areas of education and training, culture and intercultural dialogue, youth, citizenship, immigration and asylum, and research. (28) The European Year should continue the best practices derived from previous European Years, including the European Year of Equal Opportunities for All (2007) and the European Year of Intercultural Dialogue (2008). (29) This Decision establishes a financial envelope for the entire duration of the programme, which is to be the prime reference for the budgetary authority within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (6). (30) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (31) Since the objectives of this Decision cannot be sufficiently achieved by the Member States due to the need, among other things, for multilateral partnerships and for the transnational exchange of information and the Community-wide dissemination of good practice, and can therefore, by reason of the scale of the action, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE DECIDED AS FOLLOWS: Article 1 The European Year With a view to supporting Community action to combat social exclusion, the year 2010 shall be designated as the European Year for Combating Poverty and Social Exclusion (hereinafter, the European Year). Article 2 Objectives and guiding principles 1. The objectives and guiding principles of the European Year shall be as follows: (a) Recognition of rights  recognising the fundamental right of people in a situation of poverty and social exclusion to live in dignity and to play a full part in society. The European Year will increase public awareness of the situation of people experiencing poverty, particularly that of groups or persons in vulnerable situations, and will help to promote their effective access to social, economic and cultural rights as well as to sufficient resources and quality services. The European Year will also help to combat stereotypes and stigmatisation; (b) Shared responsibility and participation  increasing public ownership of social inclusion policies and actions, emphasising both collective and individual responsibility in the fight against poverty and social exclusion, as well as the importance of promoting and supporting voluntary activities. The European Year will promote the involvement of public and private actors, inter alia, through proactive partnerships. It will foster awareness and commitment and create opportunities for contributions by all citizens, in particular people with direct or indirect experience of poverty; (c) Cohesion  promoting a more cohesive society by raising public awareness of the benefits for all of a society where poverty is eradicated, fair distribution is enabled and no one is marginalised. The European Year will foster a society that sustains and develops quality of life, including quality of skills and employment, social well-being, including the well-being of children, and equal opportunities for all. It will, moreover, ensure sustainable development and solidarity between and within generations and policy coherence with EU action worldwide; (d) Commitment and concrete action  reiterating the strong political commitment of the EU and the Member States to make a decisive impact on the eradication of poverty and social exclusion and promoting this commitment and actions at all levels of governance. Building upon the achievements and potential of the OMC on Social Protection and Social Inclusion, the European Year will strengthen the political commitment, by focusing political attention on and mobilising all interested parties, in the prevention of and fight against poverty and social exclusion and give further impetus to the Member States and the European Unions action in this field. 2. When implementing these objectives, the Community and the Member States shall take into account the priorities listed in Part IV of the Annex. Article 3 Content of actions 1. The actions at Community and national level designed to meet the objectives set out in Article 2 may, in particular, include the following: (a) meetings and events; (b) information, promotional and educational campaigns; (c) surveys and studies on a Community or nationwide scale, based on gender-disaggregated data collection where appropriate. 2. Details of the actions referred to in paragraph 1 are set out in the Annex. 3. All actions addressed to a wider public shall be easily accessible to all, including people experiencing poverty and people with disabilities. Article 4 Gender mainstreaming The European Year shall take account of the different risks and dimensions of poverty and social exclusion experienced by women and men. The Community and the Member States shall take account of gender mainstreaming in the implementation of the European Year. Article 5 Cooperation and implementation at Community level 1. The measures necessary for the implementation of this Decision shall be adopted in accordance with the advisory procedure referred to in Article 7(2). 2. The Commission shall ensure that Community actions covered by this Decision are implemented in conformity with the Annex. 3. In particular, the Commission shall make the necessary arrangements to ensure the consistency and complementarity of the Community actions and initiatives referred to in Article 10 with a view to meeting the objectives set out in Article 2. 4. The Commission shall conduct a regular exchange of views with stakeholders including those working with people living in poverty, particularly at European level, on the design, implementation, follow-up and assessment of the European Year. It shall make all relevant information available to the public. 5. The Commission shall closely involve the Social Protection Committee in the preparation and implementation of the European Year and, where appropriate, inform or involve other relevant committees. 6. The Commission shall, as appropriate, cooperate with other EU institutions, bodies, offices and agencies. Article 6 Cooperation and implementation at national level 1. Each Member State shall appoint a National Implementing Body to organise its participation in the European Year and ensure coordination at national level. That National Implementing Body shall be responsible for defining the National Programme and the priorities for the European Year and for selecting the individual actions to be proposed for Community funding. The national strategy and priorities for the European Year shall be set out in accordance with the objectives listed in Article 2. 2. The procedure for awarding Community funding for actions at national level is set out in Part II of the Annex. 3. In carrying out its tasks, in particular when drawing up the National Programme and whenever appropriate during the implementation of the European Year, the National Implementing Body shall closely consult and cooperate with a broad range of relevant stakeholders, including civil society organisations and organisations defending or representing the interests of those who experience poverty and social exclusion, the social partners, and regional and local authorities. Article 7 Committee 1. The Commission shall be assisted by a committee (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Each Member States representative on the Committee shall be designated, where possible, from the National Implementing Body referred to in Article 6(1). Article 8 Financial provisions 1. Actions on a Community scale, as set out in Part I of the Annex, may be subsidised up to 80 % or give rise to a procurement contract financed from the general budget of the European Union. 2. Actions at national, regional or local level may be co-financed from the general budget of the European Union up to a maximum of 50 % of the total eligible costs of the actions in accordance with the procedure set out in Part II of the Annex. Article 9 Application and selection procedure 1. Decisions on the financing of actions pursuant to Article 8(1) shall be adopted by the Commission in accordance with the advisory procedure referred to in Article 7(2). 2. Requests for financial assistance for actions pursuant to Article 8(2) shall be submitted to the Commission by the National Implementing Bodies in accordance with the procedure set out in Part II of the Annex. Article 10 Consistency and complementarity 1. The Commission, together with the participating countries, shall ensure that the measures provided for in this Decision are consistent with other Community, national, regional and local actions and initiatives. 2. They shall further ensure that the European Year fully complements the existing Community, national and regional initiatives and resources, where they can help to attain the objectives of the European Year. Article 11 Participating countries Participation in the European Year shall be open to: (a) Member States; (b) candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and the general terms and conditions for the participation of those countries in Community Programmes laid down, respectively, by the Framework Agreement and by decisions of the Association Councils; (c) the countries of the western Balkans, in accordance with the arrangements to be established with those countries under the framework agreements on the general principles for their participation in Community programmes; (d) EFTA States that are parties to the EEA Agreement, in accordance with the provisions of that Agreement; (e) the ENP partner countries, in accordance with the general principles and the general terms and conditions for the participation of those countries in Community programmes laid down in the May 2004 Strategy Paper and the Country Action Plans. Any Community financial support for actions in ENP partner countries in this context shall be covered by the ENP Instrument, in accordance with the priorities and procedures established for the overall cooperation with those countries. Article 12 Budget 1. The financial envelope for the implementation of the actions referred to in this Decision for the period 1 January 2009 to 31 December 2010 shall be EUR 17 000 000, of which EUR 6 500 000 shall be for the period until 31 December 2009. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the Financial Framework 2007-13. Article 13 International cooperation For the purpose of the European Year, the Commission may cooperate with relevant international organisations, in particular the Council of Europe, the International Labour Organisation and the United Nations. Article 14 Protection of Community financial interests The Commission shall ensure that, when actions financed under this Decision are implemented, the financial interests of the Community are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and by the recovery of the amounts unduly paid and, if irregularities are detected, by effective, proportionate and dissuasive penalties, in accordance with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (8) and Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (9), and with Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (10). Article 15 Monitoring and evaluation 1. By 31 December 2011, the Commission shall submit a report to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on the implementation, results and overall assessment of the actions provided for in this Decision. 2. The report shall also provide information on how the gender dimension has been mainstreamed in the activities of the European Year and how the European Year has been of benefit to groups or individuals in vulnerable situations. Article 16 Entry into force This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Strasbourg, 22 October 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 224, 30.8.2008, p. 106. (2) Opinion of 18 June 2008 (not yet published in the Official Journal). (3) Opinion of the European Parliament of 17 June 2008 (not yet published in the Official Journal) and Council Decision of 2 October 2008. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 1. (6) OJ C 139, 14.6.2006, p. 1. (7) OJ L 184, 17.7.1999, p. 23. (8) OJ L 312, 23.12.1995, p. 1. (9) OJ L 292, 15.11.1996, p. 2. (10) OJ L 136, 31.5.1999, p. 1. ANNEX Details of the actions referred to in Article 3 of this Decision I. ACTIONS ON A COMMUNITY SCALE 1. Meetings and events Organisation of meetings and events at Community level, intended to raise awareness about issues related to the European Year and about poverty and social exclusion, as well as to provide for a forum for exchange of ideas. They will gather relevant stakeholders and will be planned together with people experiencing poverty and civil society organisations representing them. These meetings and events will facilitate the development of social empowerment measures and practices for all and help to address policy gaps, as well as to raise awareness among relevant actors and institutions regarding the multiple dimensions of poverty and social exclusion (especially among women and children), including factors such as access to employment, housing, social protection, family support, health and social services. 2. Information and promotional campaigns involving:  the organisation of various solidarity initiatives for poverty alleviation and social inclusion to give all citizens the opportunity to contribute directly or through their organisations, even modestly and in whatever form. Media campaigns at Community and national level may support fundraising operations within the framework of the European Year,  the development of a logo, available in a variety of formats, and slogans for the European Year, for use in connection with any action linked to the European Year,  an information campaign at Community level with positioning at national and local level, based on both traditional and new communication channels and new technologies,  the production of communication and media tools available throughout the Community to stimulate public interest,  appropriate measures and initiatives for providing information, publicising the results and improving the visibility of Community programmes, actions and initiatives contributing to the objectives of the European Year,  appropriate initiatives by educational institutions, non-governmental organisations and charities at Community and national level, to disseminate information on the European Year and on measures to fight poverty and social exclusion,  the organisation of European competitions highlighting achievements and experiences in connection with the themes of the European Year,  a strong link with organisations and sectors not usually engaged with issues of poverty and social exclusion (e.g. sport, art), including the use of testimonials and ambassadors,  the establishment of an information website on Europa. 3. Other actions  Community-wide surveys and studies, based on gender-disaggregated data collection where appropriate, to assess and report on the preparation, effectiveness and immediate and long-term impact of the European Year. To facilitate the identification of innovative solutions, one such survey will also gauge public opinion on policy to prevent and combat poverty and social exclusion, including, where appropriate, social protection systems, and on the potential role of the Union in the fight against poverty and exclusion. That survey will be conducted in 2009 so that its results can be presented at the Opening Conference of the European Year,  The promotion of studies on the link between severe poverty and fundamental rights,  Cooperation with the private sector, broadcasters and other media as partners in spreading information about the European Year as well as in actions aiming for long-term dialogue on social issues,  Technical assistance to facilitate the transfer of learning,  An evaluation report on the effectiveness and impact of the European Year. Specific links could be established with the organisation of events at European and international level, in particular, by creating synergies between the European Year and the activities developed around the annual UN International Day for the Eradication of Poverty on 17 October. The Commission may make use of technical and/or administrative assistance for the mutual benefit of the Commission and the participating countries, for example by financing outside expertise on a specific subject. 4. Funding Subject to the provisions of Articles 8 and 12 of this Decision, funding may be in the form of:  the purchase of goods and services, in particular in the field of communications, by way of calls for tender,  the purchase of consultancy services, by way of calls for tender,  subsidies allocated to cover the expenses of special events at Community level to highlight and raise awareness of the European Year. Such funding will not exceed 80 % of the total expenditure incurred by the recipient. II. CO-FINANCING OF ACTIONS AT NATIONAL LEVEL These actions should take account of the need to provide funding opportunities that ensure access for organisations on the ground and projects involving the most marginalised groups. 1. Actions at national, regional or local level may qualify for financing from the Community budget up to a maximum of 50 % of the total eligible costs per participating country. National co-funding should match the EU funding with at least 50 % from public or private sources. When selecting actions, National Implementing Bodies will be free to decide whether or not, and at what level, to request co-funding from the organisation responsible for implementing individual actions. 2. Following the adoption of this Decision, the Commission will prepare a Strategic Framework Document, which, alongside the objectives set out in Article 2 of this Decision, will establish the key priorities for the implementation of the European Year activities, including minimum standards in terms of participation in national bodies and actions. 3. In response to the Strategic Framework Document, each National Implementing Body will produce, after consulting civil society, a National Programme for implementing the European Year, in close coordination and consistent with the National Strategies on Social Protection and Social Inclusion. 4. Each National Implementing Body will submit a single application for Community funding. That grant application will describe the National Programme and priorities for the European Year, and the actions proposed for funding. The grant application will be accompanied by a detailed budget setting out the total costs of the actions proposed and the amount and sources of co-funding. Eligible costs may include personnel and administrative costs incurred by the National Implementing Body. 5. The release of global grants to participating countries will depend on the extent to which the objectives set out in Article 2 of this Decision and developed in the Strategic Framework Document are adequately met in the National Programme for implementing the European Year. 6. The Commission will evaluate the applications for Community funding submitted by the National Implementing Bodies, including by checking their compliance with the objectives referred to in Article 2 of this Decision. If necessary, the Commission shall request modifications to the applications. 7. Actions under point 1 above may include: (a) meetings and events connected with the objectives of the European Year, including national events to launch and promote the European Year, create a catalyst effect and provide open spaces for debate around concrete action to combat poverty and social exclusion; (b) mutual learning seminars at national, regional and local level; (c) other events connected with the preparation of Community-level initiatives (e.g. the yearly European Round Table on Poverty and Social Exclusion and the European Meeting of People Experiencing Poverty); (d) information, educational and promotional campaigns and other actions in schools and measures with a strong multiplier effect to disseminate the principles and underlying values celebrated by the European Year at national, regional and local levels, including the organisation of awards and competitions; (e) surveys and studies other than those mentioned in point 3 of Part I, to examine in greater depth the key issues of the European Year; (f) training opportunities for civil servants, social partners, the media, non-governmental organisations representatives and other actors to increase their knowledge of poverty and social exclusion phenomena, of European and national social inclusion policies and of the different policy tools available, to increase their capacity to deal with poverty-related issues, and to encourage them to play an active role in the fight against poverty and social exclusion; (g) cooperation with the media; (h) development of pilot regional and local action plans for social inclusion. III. NON-FINANCIAL SUPPORT The Community will grant non-financial support, including written authorisation to use the specific logo created for the European Year and other materials associated with the European Year, for initiatives undertaken by public or private organisations, insofar as the latter can provide assurances to the Commission  on the basis of specific criteria set out in the Strategic Framework Document  that the initiatives in question are or will be carried out during the period of the European Year and are likely to make a significant contribution to achieving one or more of its objectives. Initiatives organised in third countries in association or cooperation with the European Year may also receive non-financial support from the Community and use the logo and other materials associated with the European Year. IV. PRIORITIES FOR THE EUROPEAN YEAR ACTIVITIES Taking into account the multidimensional nature of poverty and social exclusion and with a view to mainstreaming the prevention of and fight against poverty and exclusion within other policies, the European Year activities should aim to produce a clear added value and provide an effective complement to the OMC on Social Protection and Social Inclusion. These activities should therefore focus on a limited number of priority areas. In line with the analysis carried out and the priorities identified in the Joint Report on Social Protection and Social Inclusion, the European Year should focus on the following themes:  promoting multidimensional integrated strategies to prevent and reduce poverty, in particular severe poverty, and approaches which would be mainstreamed across all relevant policy areas,  fighting child poverty including the intergenerational transmission of poverty as well as poverty within families, paying special attention to large families, single parents and families caring for a dependent person, as well as poverty experienced by children in institutions,  promoting inclusive labour markets, addressing in-work poverty and the need to make work pay,  eradicating disadvantages in education and training, including digital literacy training and promoting equal access for all to ICT, with particular focus on the specific needs of disabled people,  tackling the gender and age dimensions of poverty,  ensuring equal access to adequate resources and services, including decent accommodation, health and social protection,  facilitating access to culture and leisure opportunities,  overcoming discrimination and promoting the social inclusion of immigrants and ethnic minorities,  promoting integrated approaches to active inclusion,  addressing the needs of people with disabilities and their families, the homeless, as well as other groups or persons in vulnerable situations. In planning the European Year activities in line with the above priorities, the participating countries will adapt them to the national, regional and local situations and challenges, including considerations of territorial cohesion. In the light of the objectives set out in Article 2 of this Decision, the issue of participation should be mainstreamed throughout all the priorities. Under Article 4 of this Decision, the Commission and the Member States are to take into account, in implementing the European Year activities, the different ways in which women and men experience poverty and social exclusion. They will also ensure that gender is mainstreamed throughout the European Year priorities with a view to promoting gender equality.